In a proceeding pursuant to CPLR article 78 to permanently enjoin respondents from instituting any disciplinary actions or proceedings against any medical doctor licensed to practice medicine in the State of New York who will administer vitamin B17/Laetrile to the petitioner, the appeal is from an order and judgment (one paper) of the Supreme Court, Suffolk County, dated August 23, 1977, which granted respondents’ motion to dismiss the petition for failure to state a cause of action and dismissed the petition for failure to state a cause of action in the nature of a justiciable controversy. Order and judgment affirmed, without costs or disbursements. In view of the fact that there are no disciplinary actions or proceedings pending or contemplated *615against the doctor here involved, we do not reach the merits. Hopkins, J. P., Margett, Mollen and O’Connor, JJ., concur.